 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ROGER B. KNOTTS, et al.,                         Case No. 1:19-cv-01240-DAD-BAM
 8                       Plaintiffs,                   ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE
 9           v.
                                                       (Doc. Nos. 36)
10    C R BARD INCORPORATED, et al.,
                                                       ORDER CONSTRUING MOTION TO
11                       Defendants.                   WITHDRAW ATTORNEY AS NOTICE OF
                                                       WITHDRAWAL
12
                                                       (Doc. No. 37)
13

14          This case was transferred to this Court on September 6, 2019, from a multidistrict

15   litigation proceeding (“MDL”) before Senior District Judge David G. Campbell in the United

16   States District Court for the District of Arizona. (Doc. Nos. 1, 5.) On September 6, 2019, the

17   Clerk of Court issued a notice directing counsel Mark Stephen O’Connor and Shannon L Clark to

18   submit a petition to practice in this District. (Doc. No. 9.) On November 6, 2019, the Court

19   instructed the parties to address as appropriate any counsel identified on the docket who have not

20   been terminated and are not admitted to practice before the Court. (Doc. No. 32.) On December

21   20, 2019, the Court again instructed the parties to address any counsel identified on the docket

22   who have not been terminated and are not admitted to practice before the Court and further set a

23   deadline of December 23, 2019 for appropriate steps to be taken. (Doc. No. 35.) Plaintiffs Roger

24   B. Knotts and Vanice Knotts (“Plaintiffs”) did not comply with the Court’s orders, as counsel

25   Mark Stephen O’Connor, Paul Lincoln Stoller, and Shannon L. Clark were not admitted to

26   practice before the Court and had not been terminated as counsel of record by December 23,

27   2019. Accordingly, on December 27, 2019, the Court issued an order to show cause why

28   sanctions should not be imposed for failure to comply with the Court’s orders. (Doc. No. 36.)
                                                       1
 1           On December 30, 2019, Plaintiffs filed a motion to withdraw Shannon L. Clark, Mark

 2   O’Connor, and Paul L. Stoller as counsel of record for Plaintiffs. (Doc. No. 37.) According to

 3   the motion, Robert W. Boatman, who has previously appeared in this matter on behalf of

 4   Plaintiffs and is admitted to practice before the Court, shall continue to represent Plaintiffs. (Id.)

 5   Based on the representations set forth in the motion, a noticed motion pursuant to Local Rule

 6   182(d) is not required and the Court will construe the motion as a Notice of Withdrawal on behalf

 7   of Shannon L. Clark, Mark O’Connor, and Paul L. Stoller.

 8           Accordingly, IT IS HEREBY ORDERED THAT:

 9           1.     The Court’s Order to Show Cause issued December 27, 2019 (Doc. 10) is

10   HEREBY DISCHARGED and no sanctions will be imposed; and

11           2.     Plaintiffs’ Motion to Withdraw as Attorney (Doc. 37) is construed as a Notice of

12   Withdrawal of Shannon L. Clark, Mark O’Connor, and Paul L. Stoller as counsel of record for

13   Plaintiffs. The Clerk of Court is directed to terminate the motion on the Court’s docket and to

14   further terminate Shannon L. Clark, Mark O’Connor, and Paul L. Stoller as counsel of record for

15   Plaintiffs.

16
     IT IS SO ORDERED.
17

18       Dated:    January 2, 2020                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
